Case 1:18-bk-14408        Doc 113    Filed 06/05/19 Entered 06/06/19 10:48:50          Desc Main
                                    Document      Page 1 of 6



 This document has been electronically entered in the records of the United
 States Bankruptcy Court for the Southern District of Ohio.


 IT IS SO ORDERED.



 Dated: June 5, 2019



 ________________________________________________________________




                    IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT
                                WESTERN DIVISION


 In Re:                                       *       Case No.1:18-bk-14408
                                              *       Judge Jeffrey P. Hopkins
 Flipdaddy’s, LLC                             *       Chapter 11 Proceeding
                                              *
                                              *
                        Debtor                *

           _____________________________________________________________________

              AGREED ORDER (SEVENTH) EXTENDING THE INTERIM AGREED
                ORDER (Doc. No. 15) THROUGH AND INCLUDING JULY 12, 2019
                         AND SCHEDULING OF FURTHER HEARING
          _______________________________________________________________________

          This matter comes on before the Court to consider the Motion for Entry of an Agreed Interim

 Order authorizing the Debtor (A) to Utilize Cash Collateral Pursuant to 11 U.S.C. §363, and (B)
Case 1:18-bk-14408        Doc 113      Filed 06/05/19 Entered 06/06/19 10:48:50               Desc Main
                                      Document      Page 2 of 6


 Granting Adequate Protection to Prepetition Secured Lenders Pursuant to 11 U.S.C. §361, and (C)

 Requesting a Preliminary Hearing Thereon (Doc. No. 10) (“the Cash Collateral Motion”); the Court

 having entered an Agreed Interim Order (I) Authorizing Postpetition Use of Cash Collateral, (II)

 Granting Adequate Protection to the Prepetition Lender, (III) Scheduling A Final Hearing Pursuant to

 Bankruptcy Rule 4001, and (IV) Granting Related Relief (Doc. No. 15) on December 14, 2018 (“the

 Agreed Interim Order”) and an Agreed Order (Second) Extending the Interim Agreed Order Through

 and Including February 10, 2019 (the “Second Agreed Order”) (Doc. No. 30) on January 7, 2019, an

 Agreed Order (Third) Extending the Interim Agreed Order Through and Including March 11, 2019

 (Doc. No. 62) on February 14, 2019, an Agreed Order (Fourth) Extending the Interim Agreed Order

 Through and Including April 12, 2019 (Doc. No. 71) on March 8, 2019, an Agreed Order (Fifth)

 Extending the Interim Agreed Order Through and Including May 10, 2019 (Doc. No. 87) on April 9,

 2019, an Agreed Order (Sixth) Extending the Interim Agreed Order Through and Including June 10,

 2019 (Doc. No. 101) on May 10, 2019 and having submitted an Agreed Order (Seventh) Extending the

 Interim Agreed Order Through and Including July 12, 2019 proposed with a request for further hearing

 and the Court having found and determined that the relief provided in this Seventh Agreed Order is in

 the best interest of the Parties, the Debtor’s estate, the Debtor’s creditors, and all other parties in interest,

         IT IS HEREBY ORDERED THAT:

         1. The Agreed Interim Order is extended a seventh time, through and including July 12, 2019

             modifying the existing deadline of June 10, 2019 to July 12, 2019; with all other terms and

             conditions of the Agreed Interim Order remaining unchanged and in full force and effect

             through and including the July 12, 2019 deadline unless otherwise set forth herein.
Case 1:18-bk-14408      Doc 113       Filed 06/05/19 Entered 06/06/19 10:48:50         Desc Main
                                     Document      Page 3 of 6


        2. The term “Budget” as defined in the Agreed Interim Order shall be modified to mean the

           budget attached hereto as Exhibit A, identify the authorized use of Cash Collateral for the

           period through and including July 12, 2019.


        4. The Cash Collateral Motion is adjourned to further hearing to be held on July 2,

           2019 at 10:00 A.M. at the United States Bankruptcy Court for the Southern District of

           Ohio, 221 East Fourth Street, Cincinnati, Ohio 45202.


        IT IS SO ORDERED




 APPROVED:

 Diller & Rice, LLC

 By     /s/Steven L. Diller
        Steven L. Diller (0023320)
 Counsel for the Debtor
 124 E. Main Street
 Van Wert, Ohio 45891
 Telephone (419) 238-5025
 Facsimile: (419) 238-4705
 E-mail: steven@drlawllc.com

 Flagel & Papakirk, LLC

 By     /s/Benjamin M. Rodriquez __
        Benjamin M. Rodriguez (0079289)
 Counsel for The Park National Bank
 50 E-Business Way, Suite 410
 Cincinnati, Ohio 45241
 Telephone: (513) 984-8111
 Fax: (513) 984-8118
 E-mail: brodriguez@fp-legal.com
Case 1:18-bk-14408       Doc 113     Filed 06/05/19 Entered 06/06/19 10:48:50   Desc Main
                                    Document      Page 4 of 6


 Notice was electronically served on the following recipients:

 Asst US Trustee (Cin)
 ustpregion09.ci.ecf@usdoj.gov

 Douglas N. Hawkins on behalf of the Office of U.S. Trustee
 doug.hawkins@usdoj.gov

 Steven L Diller on behalf of Debtor In Possession Flipdaddy's, LLC
 steven@drlawllc.com, kim@drlawllc.com;eric@drlawllc.com

 Benjamin M Rodriguez on behalf of Creditor The Park National Bank
 brodriguez@fp-legal.com, kmorales@fp-legal.com

 John A Schuh on behalf of Creditor Ford Motor Credit Company, LLC
 jaschuhohecf@swohio.twcbc.com


 Jason M Torf on behalf of Creditor Gordon Food Service, Inc
 jtorf@hmblaw.com



 Notice was mailed to:


 Belden Hill Private Equity, Inc.     Coca-Cola Bottling Co.          Dennis and Marsha Angelillo
 160 Beldon Hill Road                 Consolidated                    370 Coppermill Road
 Wilton, CT 06897                     PO Box 602937                   Wethersfield, CT 06109
                                      Charlotte, NC 28260

 Edward Beadle                        F Collett, LLC                  Giles & Lenox LLC
 168 Langford Lane                    3702 Fairfax Avenue             1018 Delta Avenue Suite 202
 East Hartford, CT 06118              Dallas, TX 75209                Cincinnati, OH 45208


 Gordon Food Service                  Guggenheim                      IRC Retail Centers
 4980 Gateway Blvd.                   3000 Internet Blvd. #570        PO Box 6351
 Springfield, OH 45502                Frisco, TX 75034                Carol Stream, IL 60197
Case 1:18-bk-14408      Doc 113    Filed 06/05/19 Entered 06/06/19 10:48:50   Desc Main
                                  Document      Page 5 of 6


 Marshmallow Products               New Century Dynamics, Inc.       Nyhart Business Interest, LLC
 684 Dunwoodie Drive                9370 Stoney Ridge Lane           575 Indian Hill Trail
 Cincinnati, OH 45230               Johns Creek, GA 30022            Cincinnati, OH 45243


 Phillip Fanning                    Plante & Moran, PLLC             Robert Dames
 62 Jaques Lane                     16060 Collections Center Drive   444 Ashworth Ct.
 South Windsor, CT 06074            Chicago, IL 60693                Cincinnati, OH 45255


 Robert Dames                       Steven A. Crawford               The Fortuity Group
 444 Ashworth Ct.                   423 Knollwood Drive              151 West Congress Street
 Cincinnati, OH 45255               Highland Heights, KY 41076       Suite 420
                                                                     Detroit, MI 48226

 Thomas B. Kearney                  Thomas B. Kearney                UBS Financial Services
 7844 Classics Drive                7844 Classics Drive              184 Limberty corner Road
 Naples, FL 34113                   Naples, FL 34113                 1st Floor
                                                                     Warren, NJ 07059

 American Express National Bank
 c/o Becket and Lee LLP
 PO Box 3002
  LLP PO Box
 Malvern  PA3002 Malvern PA
             19355-0701
 19355-0701



                                              ####
                                                              Case 1:18-bk-14408                                                           Doc 113                         Filed 06/05/19 Entered 06/06/19 10:48:50                                                                                                         Desc Main
                                                                                                                                                                          Document      Page 6 of 6
FLIPDADDY'S - DAILY CASH FLOW - 6/4/2019-7/8/2019

                                            6/4/2019 6/5/2019 6/6/2019 6/7/2019 6/10/2019 6/11/2019 6/12/2019 ######## 6/14/2019                        6/17/2019       6/18/2019   6/19/2019     6/20/2019    6/21/2019 ######### 6/25/2019 6/26/2019 6/27/2019 ######### 7/1/2019 ####### 7/3/2019 7/4/2019                   7/5/2019 7/8/2019        MISC NOTES
                                                 TUE     WED       THU      FRI      MON        TUE      WED       THU       FRI                             MON              TUE        WED            THU          FRI     MON         TUE      WED        THU       FRI     MON      TUE     WED       THU                        FRI     MON

6/3 BANK BALANCE (All accounts)                 9,875
SOURCES
RESTAURANT NET RECEIPTS                            Sun       Mon        Tues       Wed       Thu/Fri/Sat       Sun          Mon       Tues       Wed      Thu/Fri/Sat         Sun           Mon         Tues         Wed   Thu/Fri/Sat        Sun       Mon       Tues      Wed   Thu/Fri/Sat       Sun       Mon        Tues        Wed   Thu/Fri/Sat

FD01 Mariemont                                 2,769      2,132      2,323      2,845        14,517         4,179      2,109       2,323      2,987       15,243           4,388       2,214         2,439        2,987     15,243        4,388      2,269      2,500     3,062   15,624         4,498     2,326      2,563       3,139    16,015
FD02 Symmes                                      340      2,578      2,075      3,546        15,812         3,041      2,013       2,075      3,724       16,602           3,193       2,114         2,179        3,724     16,602        3,193      2,167      2,233     3,817   17,017         3,273     2,233      2,289       3,912    17,442
FD03 Union                                        43      1,732      1,391      2,406        11,150         1,995      1,737       1,391      2,526       11,708           2,095       1,824         1,461        2,526     11,708        2,095      1,870      1,498     2,589   12,001         2,147     1,917      1,535       2,654    12,301
FD04 Newport                                   4,936      3,596      3,983      4,950        22,900         7,517      3,596       3,983      5,197       24,675           7,560       3,776         4,182        5,197     24,675        7,560      3,870      4,287     5,327   25,292         7,749     3,967      4,394       5,460    25,924
Door Dash ALL                                                                   3,301                                                         5,000                                                               5,000                                                   5,000                                                   5,000
TOTAL RESTAURANT NET RECEIPTS                  8,695     10,791     10,505     18,326        69,207        17,987    10,164       10,505     20,892       73,345          18,529      10,672        11,030       20,892     73,345       18,529     10,939     11,306    21,279   75,179        18,992    11,226     11,590      21,677    77,059

MISC INCOME


TOTAL SOURCES                                  8,695     10,791     10,505     18,326        69,207        17,987    10,164       10,505     20,892       73,345          18,529      10,672        11,030       20,892     73,345       18,529     10,939     11,306    21,279   75,179        18,992    11,226     11,590      21,677    77,059

USES
BALANCE SHEET USES
Sales Tax - KY                                                                                                                                                                                       15,000
Sales Tax - OH                                                                                                                                                                                                               15,000
Navitas - P&I                                                                                                                                                                                                                             2,526
N/P - Park - Restructure (P&I)                                                   7,126                                                                                                                                                                                                                      7,126
N/P - Park - CL (P&I)                                                                                                                                                                                                                                           3,663
N/P - Park - Union (P&I)                                                                        3,904
TOTAL BALANCE SHEET USES                            0          0          0      7,126          3,904           0             0         0          0               0           0             0       15,000            0    15,000        2,526           0     3,663         0            0         0      7,126          0           0            0

INCOME STATEMENT USES
COD/WIRES USES:
Alcohol Deliveries                               4,800     1,500      1,500      1,500         1,500        1,500      1,500        1,500      1,500        1,500           1,500         1,500       1,500        1,500      1,500       1,500       1,500     1,500     1,500     1,500        1,500      1,500      1,500       1,500     1,500
GFS - Food, Disposables, Sanitation, Dish Leases                      5,000      9,000        20,000                                5,000      9,000       20,000                                     5,000        9,000     20,000                             5,000     9,000    20,000                              5,000       9,000    20,000
Corporate Payroll                                                                              6,500                                                       12,580                       2,000                                                                                      11,300                   2,000
Mariemont/Union Payroll                                   35,000                                                                                                                       33,000                                                                                                              33,000
Symmes/Newport Payroll                                                                                                45,000                                                                                                                         45,000
Employee Benefits                                                                                                                                                                                                             6,000
Workers Compensation                             2,307                           2,212                                                                                                                                                                                                                                                                   Credit balances with OH & KY

TOTAL COD/WIRES USES                            7,107     36,500      6,500     12,712        28,000        1,500     46,500        6,500     10,500       34,080           1,500      36,500         6,500       10,500    27,500        1,500      46,500     6,500    10,500    32,800        1,500     36,500      6,500      10,500    21,500

PAPER CHECK USES:
Auto Expense                                                                                                                                                                                                        558                                                                                                                                  Catering van payment ($558/mo)
Bank Fees/Wire Fees                                                                               800
Dues & Subscriptions                                                                                                        150                                                                                                                                                       348         50                                                     TalentReef ($348/mo), YIFTEE ($50/mo), Fintech $150/mo
Equipment Leases                                                                                                                                                                                                                                                                      400       418                                                      Copier $400, A/C $418. Dishmachines included in GFS wires
Insurance                                                                        1,000 Assured                                                 1,000 Assured                                                       1,000 Assured                                          1,000 Assured                                            1,000
Laundry & Linen                                                                    300                                                           300                                                                 300                                                    300                                                      300
Maintenance & Repair                                                                                        1,000 All FDs                                  1,000 All FDs                                                      1,000 All FDs                                         1,000 All FDs                                             1,000      All FDs
Payroll Processing Fees                                                 500                                                           500                                                  500                                                          500                                                   600
Permits & Licenses
Professional Fees
Property Tax
Rent                                                                                          22,413 Newport                                                               10,083 Union                                       9,919 Mariemont                                                                         22,413 Newport
Security / Fire Alarm Monitoring                                                                                                                             2,000 FD4
Store Entertainment                                                                                                                                                                                                 455         516           551       493
Telephone/Internet                                                                                                     1,341 CBTS                                                                                                                                                                                                  1,341 CBTS
Utilities                                                               180 Florence water                                                                                                                                                                                                       8,583 Duke
Trash                                                                   808       375                                                                                                                                                                                                                         240        808        375
Tax

TOTAL PAPER CHECK USES                              0          0      1,488      1,675        23,213        1,000      1,491          500      1,300         3,000         10,083          500            0        2,313    11,435            551       993         0     1,300      1,748       9,051        840     23,221       3,016      1,000


TOTAL USES                                     7,107     36,500      7,988     21,513        55,117         2,500    47,991        7,000     11,800       37,080          11,583      37,000        21,500       12,813     53,935        4,577     47,493     10,163    11,800   34,548        10,551    44,466     29,721      13,516    22,500


DAILY SOURCES less USES                        1,588     (25,709)    2,517      (3,187)      14,090        15,487    (37,827)      3,505      9,092       36,265           6,946      (26,328)      (10,470)      8,079     19,410       13,952     (36,554)    1,143     9,479   40,631         8,441    (33,240)   (18,131)     8,161    54,559
RUNNING BALANCE                               11,463     (14,247)   (11,730)   (14,916)         (827)      14,661    (23,167)     (19,662)   (10,570)     25,695          32,640       6,312         (4,158)      3,921     23,331       37,283        729      1,873    11,352   51,983        60,424    27,184      9,052      17,214    71,772
